IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                    October 4, 2000 Session

 ROBERT CARL COVERT v. KIMBERLY MARIE BRUGGER COVERT

                  Appeal from the General Sessions Court for Blount County
                                        No. S-5149

                                  FILED DECEMBER 27, 2000

                                 No. E2000-00864-COA-R3-CV




CHARLES D. SUSANO, JR., J., concurring.



        I concur in the majority’s decision to affirm the trial court’s judgment. I agree with the
majority that Father’s severance pay falls within the ambit of the language of Section 15 of the
parties’ MDA. Under the circumstances of this case, I do not believe that Father’s severance pay
should be considered as income for child support purposes. In this regard, I again agree with the
majority; however, I disagree with the suggestion in the majority opinion that even if the severance
pay were considered to be income, there would be a sufficient basis in law for ignoring it when
calculating child support. Cf. Jones v. Jones, 930 S.W.2d 541, 543-546 (Tenn. 1996). While I
believe the trial court reached the right result in setting child support, I disagree with that court’s
reasoning on the deviation issue.

       Except as noted in this separate opinion, I concur in the majority opinion.



                                                       ___________________________________
                                                       CHARLES D. SUSANO, JR., JUDGE